                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

    UNITED STATES OF AMERICA,

               Plaintiff,

               v.                                                        Case No. 5:18-CR-40001-HLT

    JOHN STEPHEN KISSELL,

               Defendant.


                                       MEMORANDUM AND ORDER

         Defendant, who is charged with possession of a firearm by a prohibited person, moves to

suppress a firearm and other evidence found during the traffic stop of the vehicle he was driving

and statements he made during the stop. Doc. 29. He argues law enforcement illegally searched

his vehicle, making the firearm and statements poisonous fruit of a Fourth Amendment violatio n.

Alternatively, he argues that his statements were the product of un-Mirandized, custodial

interrogation in violation of the Fifth Amendment. Id. The Court finds that law enforcement did

not violate Defendant’s Fourth Amendment rights. But the Court agrees with Defendant that law

enforcement violated his Fifth Amendment rights by asking at the scene about the vehicle’s

contents. The Court therefore suppresses Defendant’s responses to these questions and denies the

rest of the motion.

I.       BACKGROUND 1

         On September 13, 2017, at approximately 2:30 a.m., Sergeant Brett Butell and Deputy

Dalton Atzenweiler of the Shawnee County Sheriff’s Office were on patrol when they saw a red


1    During the November 15, 2019 hearing, the Court heard testimony from now-Lieutenant Butell and ATF Special
     Agent Kyle Lovelady. Based on the law enforcement members’ demeanor and attentiveness during questioning,
     the Court credits their testimony in its entirety. But the Court relays only those portions of their testimony relevant
     to its resolution of the motion.
Toyota Celica missing its rear bumper coming from the direction of a strip club. They followed it

and observed it driving twenty miles per hour over the posted speed limit. It also braked througho ut

curves in a manner consistent with impaired driving. The officers activated their emergency lights,

and Defendant pulled over to the side of NE Highway 24.

       The officers approached the vehicle and spoke with Defendant. Defendant said he was

going to pick up his boss in Perry before heading to Colorado for a construction job. Sgt. Butell

asked if he owned the vehicle. Defendant said yes and explained that he had just bought the vehicle

and was waiting for the title to arrive. Sgt. Butell then asked for Defendant’s license, registratio n,

and insurance. Defendant said he did not have identification. Defendant had slurred speech, glazed

eyes, and was sweaty. He was also very fidgety and erratic while searching for the vehicle

information, which he never produced. While searching, he admitted the vehicle was not his. When

Sgt. Butell noted the discrepancy, Defendant replied that he had just bought the vehicle. But he

did not know the name of the seller. Defendant eventually produced a Kansas corrections inmate

identification, identifying him as John Kissell. Defendant admitted that he was on parole and stated

that he was going to meet with his parole officer to get a travel pass before leaving the state. He

gave the first name of his parole officer and the county where he was on parole. During the

conversation, Sgt. Butell saw only a small backpack and purse in the vehicle.

       Sgt. Butell returned to his cruiser and ran Defendant’s name. He learned that Defendant

was on state parole for aggravated battery, that his parole officer’s name and county did not match

the name or county that Defendant had just given, that Defendant’s license was suspended with

four previous convictions of driving while suspended, and that the vehicle Defendant was driving

was registered to Luis Enrique Acosta. The vehicle was not reported stolen. Sgt. Butell returned

to the vehicle and verified that the vehicle identification number (“VIN”) matched the license plate.




                                                  2
While he verified the VIN, Defendant was speaking on the phone and stated that he needed to

contact the seller to bring the registration. Sgt. Butell asked Defendant to hand him his keys and

then placed them on top of the vehicle. A “one-hitter” pipe, commonly used to smoke marijua na,

was attached to the keys and appeared to have been used. Sgt. Butell then consulted with

Lieutenant Sam Leone, who had arrived at the scene, and told him that he did not smell alcohol

but “I think he probably has some drugs on him. That’s just a feeling.” He did not mention the

pipe.

        Sgt. Butell decided to arrest Defendant for driving while suspended. He had Defendant step

out of the vehicle and asked if he had any “guns, knives, or bazookas” on his person. Defendant

said no. Sgt. Butell patted him down, removed two pocket knives, and handcuffed him. He did not

read Defendant his Miranda rights.2 Sgt. Butell left Defendant with Dep. Atzenweiler and Lt.

Leone at the rear of the vehicle, opened the driver’s side door, and asked: “Is there anything in the

vehicle I should know about?” Defendant replied that his friend’s pistol, from whom he had picked

up the vehicle that night, was by the front seat. Sgt. Butell responded, “His pistol, huh. I thought

you said you just bought it from him?” Defendant responded that he bought the vehicle that night,

which he admitted did not make much sense, to which Sgt. Butell agreed. Dep. Atzenweiler

separately asked Defendant about the vehicle’s contents, and Defendant replied that there was

marijuana, a weapon, and something in the backpack.

        Sgt. Butell found the firearm between the driver’s seat and center console and a large sum

of money in a clip on the floorboard. He searched the backpack and found marijuana, scales, and

other drug paraphernalia. He did not find any vehicle papers. He then had the vehicle towed,

without impounding it.


2   Miranda v. Arizona, 384 U.S. 436, 444-45 (1966).




                                                       3
        Based on the evidence collected, a grand jury indicted Defendant on January 10, 2018, for

possession of a firearm by a prohibited person in violation of 18 U.S.C. §§ 922(g) and 924(a)(2).

Doc. 1. Defendant subsequently moved to suppress the evidence found in the vehicle and his

responses to questions at the scene about the vehicle’s contents.

        II.      ANALYSIS

        The briefing requires the Court to resolve three issues: (1) whether Defendant has standing

to challenge the search; (2) whether the automobile exception applies to the warrantless search of

the passenger compartment of the vehicle; and (3) whether the public safety exception permitted

law enforcement’s un-Mirandized questions at the scene about the vehicle’s contents. The Court

addresses each issue below.

        A.       Standing

        As an initial matter, the government argues that Defendant lacks standing to assert a Fourth

Amendment challenge to the search of the vehicle because he did not own it.3 Fourth Amendme nt

rights cannot be asserted vicariously. Rakas v. Illinois, 439 U.S. 128, 133-34 (1978). Thus,

Defendant must demonstrate he had a “legitimate possessory interest in or a lawful control over

the car.” United States v. Valdez Hocker, 333 F.3d 1206, 1209 (10th Cir. 2003) (alteration omitted)

(quoting United States v. Allen, 235 F.3d 482, 489 (10th Cir. 2000)).

        Here, the Court finds that Defendant has demonstrated a legitimate possessory interest in

or lawful control over the vehicle. Defendant did not assert ownership over the items seized or

testify to an expectation of privacy. But he contends he had purchased the vehicle from Mr. Acosta

at the time of the vehicle stop. To support this contention, Defendant offered the affidavit of Mr.



3   The government cites United States v. Gonzalez-Molina, 2018 WL 4954090 (D. Kan. 2018), and United States v.
    Banks, 2019 WL 330518 (D. Kan. 2019), for support. But these cases are inapposite because they involved a non -
    owner driver where the owner was a passenger.




                                                        4
Acosta. In the affidavit, Mr. Acosta states that he was the registered owner of the vehicle and that

he sold it to Defendant for approximately $1,000 in September 2017. In response to the affidavit,

the government called ATF Special Agent Kyle Lovelady. He testified that he interviewed Mr.

Acosta, and Mr. Acosta admitted that he could not provide a specific date of sale or any extrins ic

evidence showing that he sold the vehicle to Defendant. Mr. Acosta also confirmed during the

interview that he subsequently retrieved the vehicle from the tow lot. The government also

produced a report indicating that Mr. Acosta purchased the vehicle on August 12, 2017, that he

applied for title on September 1, 2017, and that title had not been transferred to anyone else.

        The evidence before the Court indicates that any sale of the vehicle (if one in fact occurred)

was highly informal. But Defendant is not required to prove ownership or to “submit legal

documentation showing a chain of lawful custody from the registered owner to himself” to

demonstrate standing. Valdez Hocker, 333 F.3d at 1209. Rather, he simply must demonstrate that

he had a legitimate possessory interest in or lawful control over the vehicle. Id. And, here, the

Court finds that Defendant has made this showing and established that, at a minimum, he at least

had Mr. Acosta’s permission to borrow the vehicle on the night of his arrest, which is enough for

standing. Id.

        B.       Automobile Exception

        Defendant argues that law enforcement violated his Fourth Amendment rights by searching

his vehicle without a warrant.4 The government contends the automobile exception applies because

law enforcement had probable cause to believe the vehicle contained evidence that the vehicle was

stolen and contained drugs or drug paraphernalia.




4   The parties agree that law enforcement had a valid basis for stopping the vehicle and for arresting Defendant.




                                                         5
          Warrantless searches “are per se unreasonable under the Fourth Amendment—subject only

to a few specifically established and well-delineated exceptions.” California v. Acevedo, 500 U.S.

565, 580 (1991) (quoting Mincey v. Arizona, 437 U.S. 385, 390 (1978)). The “automob ile

exception” to the warrant requirement allows police to “search an automobile and the containers

within it where they have probable cause to believe contraband or evidence is contained.” Id.

Probable cause to search exists where the circumstances warrant a reasonable person in believing

that contraband or evidence of a crime is present. Ornelas v. United States, 517 U.S. 690, 696

(1996).

          The Court finds law enforcement had probable cause to search the vehicle for evidence that

the vehicle was stolen. Although the vehicle was not reported stolen, the totality of the

circumstances warrants a reasonable person to believe the vehicle was stolen and that it contained

evidence of this crime. Late at night, Defendant provided a rolling and inconsistent theory of

ownership. He initially said he owned the vehicle. He then reversed course and said he did not own

the vehicle. When confronted with the inconsistency, he reverted and said he purchased the vehicle

that night. Despite stating that he just purchased the vehicle, he did not know the seller’s name or

have any paperwork confirming the sale. And the information available to law enforceme nt

indicated that the vehicle was registered to Mr. Acosta and had Mr. Acosta’s license plate.

          In addition, Defendant was fidgety and erratic while looking for paperwork. He could not

produce identification, registration, or insurance. He had recently been released from prison but

the name and county he gave for his parole officer did not match the records Sgt. Butell viewed.

He provided an implausible story of meeting with his parole officer for a travel pass apparently

after he was to pick up his boss at approximately 3:00 a.m. to head for a job in Colorado. He had

scant luggage for a trip out of state and, interestingly, the vehicle he just allegedly purchased




                                                  6
contained a woman’s purse. He also said he did not have any knives on his person despite having

two pocket knives. In sum, the totality of the circumstances warranted a reasonably prudent person

to believe that Defendant had stolen the car and that evidence of the theft could be found inside

vehicle. See, e.g., United States v. Maher, 919 F.2d 1482, 1485-88 (10th Cir. 1990) (finding

probable cause to arrest the defendant and search a trailer based on the combined weight of a stolen

license plate, the trailer’s unregistered status, the defendant’s inability to identify the trailer’s

previous owner’s full name and address, and the owner’s failure to produce ownership documents).

       Defendant contends the search is not warranted by the automobile exception because any

evidence in the vehicle would have been exculpatory, not inculpatory. The Court disagrees.

“Evidence of a vehicle’s ownership is always relevant to the crime of driving a vehicle without the

owner’s consent, and ownership documents are often kept within a car.” United States v. Edwards,

769 F.3d 509, 516 (7th Cir. 2014). Thus, law enforcement was not required to accept Defendant’s

word that there were no registration documents in the vehicle and could look for paperwork

demonstrating ownership as well as search for other evidence indicating the vehicle had been

stolen (e.g., the vehicle containing paperwork or other personal items that a seller would have

removed before selling a vehicle, signs of forced entry into the vehicle, signs of violence, etc.).

For these reasons, the Court finds that the automobile exception applies and declines to exclude

the fruits of the search (the firearm, drug paraphernalia, and incriminating statements) based on a

Fourth Amendment violation. And because this ruling is sufficient to resolve the Fourth

Amendment issue, the Court does not address the government’s alternative argument concerning

probable cause to believe the vehicle contained drugs or drug paraphernalia.




                                                 7
       C.      Public Safety Exception

       Defendant next argues that law enforcement violated his Fifth Amendment rights when

Sgt. Butell asked him if there was anything he should know about in the vehicle and when Dep.

Atzenweiler separately asked Defendant about the vehicle’s contents. The government agrees that

these questions constitute an un-Mirandized custodial interrogation but contend the public safety

exception applies.

        The Fifth Amendment protects individuals from being compelled to incriminate

themselves. To protect this right, the United States Supreme Court in Miranda established

procedural safeguards that law enforcement          must satisfy before beginning      a custodial

interrogation. Miranda, 384 U.S. at 444-45. If law enforcement fails to satisfy these safeguards,

an individual’s incriminating statements given while “in custody” and resulting from an

“interrogation” are suppressed barring an exception. United States v. Chee, 514 F.3d 1106, 1112

(10th Cir. 2008). There are generally two recognized exceptions: (1) public safety, and (2) routine

booking questions.

       The Supreme Court announced the public safety exception in New York v. Quarles, 467

U.S. 649, 657 (1984). In Quarles, the Supreme Court determined that an officer may ask questions

to a suspect in custody before a Miranda warning if the questions arise out of “an objectively

reasonable need to protect the police or the public from any immediate danger associated with the

weapon.” Id. at 659 n.8. Since Quarles, the Tenth Circuit has discussed the public safety exception

and explained that, at minimum, an officer has a reasonable belief that he is in danger when he has

“a reason to believe (1) that the defendant might have (or recently have had) a weapon, and (2)

that someone other than police might gain access to that weapon and inflict harm with it.” United

States v. DeJear, 552 F.3d 1196, 1201 (10th Cir. 2009) (citation omitted).




                                                8
        Here, law enforcement stopped Defendant late at night on the side of a highway. Defendant

was the sole occupant of the vehicle, was compliant, and was arrested for the nonviolent offense

of driving with a suspended license. There is no evidence of a crowd or of any bystanders. Rather,

it appears that law enforcement had control of the scene. After handcuffing Defendant and moving

him to the rear of the vehicle, law enforcement found two folded pocket knives on his person.

There is no evidence suggesting Defendant had abandoned or discarded any other weapons. There

is no evidence suggesting any exigent circumstances, any time constraints on searching the vehicle,

or any likelihood that a member of the public could potentially encounter any weapon. Sgt. Butell

then opened the driver’s side door and broadly asked: “Is there anything in the vehicle I should

know about?” On this record, even if the Court assumes that the pocket knives gave Sgt. Butell a

reason to believe that Defendant might have (or recently have had) a weapon, the Court finds that

there is no evidence to suggest that someone other than police might have gained access to that

weapon and inflicted harm with it. See, e.g., United States v. Benard, 680 F.3d 1206, 1212 (10th

Cir. 2012) (holding the public safety exception was inapplicable when law enforcement asked a

handcuffed defendant “what else” they might find in a car which law enforcement had control over

and intended to impound).

        The government cites Eighth Circuit case law for the proposition that the public safety

exception includes concerns that law enforcement will unexpectedly encounter or mishand le

weapons or drug paraphernalia hidden in an area to be searched. See e.g., United States v. Liddell,

517 F.3d 1007, 1009-10 (8th Cir. 2008).5 Thus far, the Tenth Circuit has not extended the public



5   The Court specifically notes Judge Gruender’s concurrence. Although he concurs with the majority based on
    precedent, he separately writes to express his concern that the Eighth Circuit ’s “decisions applying the public
    safety exception to Miranda have strayed from the Supreme Court’s tethering of the exception to the existence of
    exigent circumstances.” Liddell, 517 F.3d at 1010; see also generally Rorie A. Norton, Matters of Public Safety
    and the Current Quarrel Over the Scope of the Quarles Exception to Miranda , 78 Fordham L. Rev. 1931 (2010).




                                                        9
safety exception to include such concerns. Rather, the Tenth Circuit has limited the exception to

situations where “someone other than police might gain access” to the weapon and inflict harm

with it. DeJear, 552 F.3d at 1201 (emphasis added) (citation omitted). Cognizant of this limiting

language and the narrow exception created by the Supreme Court in Quarles, the Court declines

the government’s invitation to extend the exception based on the facts of this case. Thus, the Court

finds that Sgt. Butell’s post-arrest questions at the scene about the vehicle’s contents and Dep.

Atzenweiler subsequent questions at the scene about the vehicle’s contents constitute an un-

Mirandized custodial interrogation and suppresses Defendant’s responses.6

III.       CONCLUSION

           The Court concludes that Defendant has standing to challenge the search but that the search

was proper under the automobile exception. The Court also finds that law enforcement’s post-

arrest questions did not fall under the public safety exception and therefore violated Miranda.

           THE COURT THEREFORE ORDERS that Defendant’s Motion to Suppress (Doc. 29) is

GRANTED IN PART and DENIED IN PART. The Court suppresses Defendant’s responses to

post-arrest questions at the scene about the contents of the vehicle and denies the rest of the motion.

Specifically, the Court suppresses Defendant’s response to Sgt. Butell’s question “Is there

anything in the vehicle I should know about?” and his response to Sgt. Butell’s follow up question

“His pistol, huh. I thought you said you just bought it from him?” The Court also suppresses

Defendant’s responses to Dep. Atzenweiler’s subsequent questions about the vehicle’s contents.

           IT IS SO ORDERED.

           Dated: December 3, 2019                       /s/ Holly L. Teeter
                                                         HOLLY L. TEETER
                                                         UNITED STATES DISTRICT JUDGE
6      Defendant does not contend that the contraband would not have been found during the search absent his
       admissions. Regardless, the fruit of a Miranda violation is not subject to suppression, unless the statements were
       involuntary, which Defendant does not contend. United States v. Phillips, 468 F.3d 1264, 1266 (10th Cir. 2006).




                                                            10
